Case 8:19-cv-00082-JLS-KES Document 48 Filed 11/27/19 Page 1 of 2 Page ID #:528

    1
    2
    3
    4
    5
    6
    7
    8
    9                     UNITED STATES DISTRICT COURT
   10                   CENTRAL DISTRICT OF CALIFORNIA
   11   TP-LINK USA CORPORATION,                 Case No. 8:19-CV-00082-JLS-KES
   12
                   Plaintiff,                    ORDER GRANTING JOINT
   13                                            STIPULATION REGARDING
              v.                                 SERVICE OF SUMMONS AND
   14
                                                 TIME TO RESPOND TO
        CAREFUL SHOPPER, LLC, ADAM
   15                                            ANSWER, COUNTERCLAIMS
        STARKE, SORA STARKE, and DOES 1
                                                 AND THIRD-PARTY
   16   through 10, inclusive,
                                                 COMPLAINT
   17              Defendants.
   18
        CAREFUL SHOPPER, LLC,
   19
                   Counterclaimant and Third-
   20              Party Plaintiff,
   21
              v.
   22
        TP-LINK USA NORTH AMERICA INC.
   23   and AUCTION BROTHERS, INC. dba
   24   AMAZZIA,
   25              Third-Party Defendants.
   26
   27
   28
Case 8:19-cv-00082-JLS-KES Document 48 Filed 11/27/19 Page 2 of 2 Page ID #:529

    1        Having considered the Joint Stipulation for Order regarding Service of
    2 Summons and Time to Respond to Answer, Counterclaims and Third-Party
    3 Complaint submitted by the Parties, the Court hereby extends the time for
    4 Plaintiff TP-Link USA Corporation and Third-Party Defendant TP-Link
    5 North America Inc., to move against, answer, or otherwise respond to the
    6 Answer, Counterclaims and Third-Party Complaint up to and including
    7 January 3, 2020.
    8        IT IS SO ORDERED.
    9        DATED: November 27, 2019
   10                                              _______________________
   11                                              Hon. Josephine L. Staton
                                                   United States District Judge
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
